DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castaneda et al (Fig. 3).
Regarding claim 1, Castaneda et al (Fig. 3) discloses an amplifier circuit comprising a power amplifier (84), a first transformer (100) including a first winding (SEC of 1st transformer 100) and a second winding (PRI of 1st transformer 100) and wherein the first winding (SEC of 1st transformer 100) being connected to the antenna terminal (antenna 86) and the second winding (PRI of 1st transformer 100) being connected to an output side (output side of 84) of the power amplifier (84), a low noise amplifier (72) which amplifies a reception signal (input signal of 72) inputted through the antenna terminal (antenna 86), and a second transformer (102) including the first winding (SEC of 2nd transformer 102) and a third winding (PRI of 2nd transformer 102) connected to an input side (input side of 72) of the low noise amplifier (72) and wherein the first winding (SEC of 1st transformer 100) of the first transformer (100) is same winding as the first winding (SEC of 2nd transformer 102) of the second transformer (102). It should be noted that the first winding (SEC of 1st transformer 100) of the first transformer (100) is directly connected to the first winding (SEC of 2nd transformer 102) of the second st transformer 100) of the first transformer (100) is same winding as the first winding (SEC of 2nd transformer 102) of the second transformer (102). 
Regarding claim 2, the rejection is exactly same as the previous office action.
Regarding claim 6, the rejection is exactly same as the previous office action.
Regarding claim 7, the rejection is exactly same as the previous office action.
Regarding claim 11, the rejection is exactly same as the previous office action.
Regarding claim 16, the rejection is exactly same as the previous office action.
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [CN 103378869 (Fig. 4); applicant’s admitted prior art].
CN 103378869 (Fig. 4) discloses an amplifier circuit comprising a power amplifier (120), a first transformer (left winding, bottom right winding) including a first winding (left winding) and a second winding (bottom right winding) and wherein the first winding (left winding) being connected to the antenna terminal (antenna in Fig. 4; It should be noted that the Fig. 4 of CN 103378869 inherently includes a load since it would not work without the load) and the second winding (bottom right winding) being connected to an output side (output side of 120) of the power amplifier (120), a low noise amplifier (132) which amplifies a reception signal (input signal of 132) inputted through the antenna terminal (antenna in Fig. 4), and a second transformer (left winding, upper right winding) including the first winding (left winding) and a third winding (upper right winding) connected to an input side (input side of 132) of the low noise amplifier (132) and wherein the first winding (left winding) of the first transformer (left winding, bottom right winding) is same winding as the first winding (left winding) of the second transformer (left winding, upper right winding). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda et al (Fig. 3).
The rejections are exactly same as the previous office action.


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843